MASSEY, Chief Justice.
I dissent.
While the appellees’ pleadings are sufficient to aver that appellant’s reacquisition of the. Howard land leases was fraudulent as to- them - under, .the circumstances, - there was no- finding by the jury that, such reacquisition was a “bad £aith” reacquisition. In view thereof I am of the opinion that the judgment, in respect to the imposition of a. trust upon, the.-reacquired- lands, does not find, any basis in the verdict of the jury.
Though there were several issues submitted to and, found by. the .jury to the effect that each of two individual parcels of information jointly belonging to appellant and appellees were “one of the motivating circumstances” which influenced the appellant’s reacquisition of the leases, it is. my .opinion that T.R;.C.P, 279 is. not to be invoked in respect to implying a finding that-the acquisition .was fraudulent or made “in bad faith”, so as to support the judgment. . • ■ .
There !is no qués'tibn but what the information obtained during the course ■ of the drilling of the well on the nearby Gist lease was a “motivating circumstance” in the total of the knowledge possessed by the appellant at the time thé leases were *287reacquired. In view of the notice we may take thereof, then we are bound’ to recognize, in view of the jury’s findings, that there were at least three items or parcels of information embraced in appellant’s total store of knowledge, which were “motivating circumstances” in the lease reacquisition. Two of the parcels: geological knowledge obtained in the drilling operations on the lease, and geological information relative to the lease obtained from outside persons, were found by the jury to have been “motivating circumstances”. There is no jury finding that without the concurrence of either or both said parcels appellant would not have reacquired the leases. There is no jury finding that appellant acted in “bad faith” toward appellees when he re-leased the premises.
As I view the state of the record in which it reached this court, the appellees’ case is one wherein their judgment impressing a trust upon the Howard land leases must be sustained or reversed upon the theory of appellant’s having misused information jointly belonging to the appellees along with appellant in re-leasing said properties for his own account without opportunity given appellees to join with him in the venture in proportion to their former interest therein. As it reaches -this’ court the case clearly is not one wherein the judgment may be affirmed on the theory of a continuing relationship, unless the appellant’s obligation with respect to such use of information is considered a fiduciary duty. Certainly it would be the only duty in respect to the Howard land leases, though if it existed as to such leases it likewise existed with respect to the leases in Oklahoma.
That being the situation, I believe that the evidence and the issues" are to be tested in the same way that the old-time mining cases were tested in instances wherein-a “grubstaked miner’-’ made a discovery for himself and his “grubstaker”, conducted himself so that the property reverted, then later reacquired the same property for himself to the exclusion of such fiduciary. " -In those cases the persons who sought to impress a trust upon the reacquired properties were permitted to do so upon establishing that there was a “bad faith reacquisition”. The mere fact that a miner reacquired such a property vested no right in his former fiduciary. The fiduciary could establish a trust right in the property only when fraud played a part in the miner’s reacquisition.
Consider the hypothetical case where under a fiduciary relationship a-miner abandoned a site as nonproductive, but where he had encountered a very troublesome quartz or other formation. Assume that he allowed the premises to revert and his fiduciary relationship came to an end. Assume that shortly thereafter he learned that a certain precious metal.was ordinarily located immediately below the formation which had proven so troublesome. Would he be helpless to reacquire the property for himself? Need he first seek out his “grubstaker” and givé ,him -full information and a new opportunity to participate?
Under such a hypothetical situation it does not seem logical to me that such a miner’s former fiduciary could impress a trust on the property, though it be undisputed that the knowledge about the formation formerly encountered was a “motivating circumstance” in the reacquisition. Under my understanding" of the old mining relocation cases proof and findings' going ho further than the situation hypothecated would not support a judgment "impressing a trust on the property.
Under the mining cases the element of “bad faith”- was indispensable to the right •of a fiduciary to impress a trust on reacquired property.- This seems logical to me as a principle of law. But the instant case was not submitted to the jury under any theory applying the principle. Rather it ‘was submitted: to ;the jury under the theory that the property should be impressed with a trust if any part of .the -knowledge possessed and acted upon, by the appellant in the reacquisition embraced information *288which belonged to the appellees as well as the appellant.
Though I am of the opinion that the “bad faith” factor is an indispensable element to a recovery in this kind of case— for the sake of further discussion I will yield and adopt as a premise that a fiduciary may impress a trust on reacquired property if the act of reacquisition would not have occurred but for the fact that there was certain information in the possession of the reacquirer which belonged equally to his fiduciary, and hims.elf. It is to be noted that the judgment in this case was not supported by such a finding.
Reverting to the hypothetical situation of the miner who had encountered the troublesome quartz, .or other formation which was later learned to overlay precious metal, this premise would entitle the miner’s former fiduciary to impress a trust on the property without any requirement to prove “bad faith”, for all he would have to prove would be that “but for” the knowledge that the troublesome quartz or other formation was present in the mine (information belonging to both the miner and the fiduciary) the minér would not have reacquired the property.
In the instant case the appellees obtained a judgment impressing a trust upon the reacquired leases without having ever obtained a finding that “but for” the appellant’s knowledge which was trust property there would have been no reacquisition. The only findings obtained by them operated to establish that appellant was “motivated” in reacquiring the Howard land leases by a total' store of information, part of which was knowledge jointly belonging to them and the appellant. Of course, every part of the information relative to' the property “motivated” appellants reacquisition. But it might reasonably appear in every acquisition of property of. any kind 'after the purchaser had actually determined that he would purchase, motivated in-his decision by reasons he* deemed good and sufficient, there might bé other, infofjnation coming to his attention between the time of decision to purchase and the time of his consummation of the purchase, further convincing him of the wisdom of the act determined upon. But it also might well be that he would have consummated the purchase even though the new information had never been received. It .could properly be said that the new information was a “motivating circumstance” in the purchase, but it could not be said that “but for” the knowledge thereof he would not have made the purchase. It is easy to visualize the analogy of the situation if it be further assumed that the new information was given the purchaser by someone in a fiduciary relationship with him who might seek to impress a trust on the property purchased. Though more difficult, the analogy would likewise appear' to information received from a fiduciary even before the purchaser made a decision to purchase. That situation would more closely approximate the situation in the case at bar.
What I mean to say is that appellees should not, in my opinion, and even under the premise adopted for purposes of discussion, be permitted .to subject the reacquired lands to a trust unless they showed the “motivating circumstances” involving their property rights in the information to have been .of such consequence that the appellant would not have reacquired the Howard land leases “but for” his joint interest with them in the information received during their association.
In a personal injury, negligence action, a wrongful act or omission on the part of the defendant (though occurring or concurring with another or others) must nevertheless be one withput the occurrence of which injury would not have been inflicted on the plaintiff, notwithstanding any others with which it concurred,. or it would not be a proxjmate cause of plaintiff’s injury. In a negligence case a plaintiff may not recover, merely upon findings that the defendant was guilty of various acts or -omissions, .he ¡must -further show that one or more of such acts or omissions were such as produced his injury, and without *289which the injury sustained by him would not have occurred. Such a plaintiff is obliged to demonstrate both a violation of duty in relation to him and that, his injury resulted directly and proximately as the result thereof.
To hold that the appellees’ jud'gment in the instant case is supported merely upon a finding that certain'knowledge'within the possession of the appellant “contributed” to the entire store of knowledge which caused him to reacquire the'Howard land leases would set a dangerous precedent. A majority of the “wildcat” operations in the oil industry involves fiduciary relationships. Under the precedent where one of the fiduciaries might be moved to reenter a lease previously unsuccessfully drilled, in making a further search, the legal obligation would be imposed upon him to seek out all persons who had been associated with him in the prior enterprise and tender them the opportunity of joining with him in the new venture, making full disclosure of his reasons for desiring to reacquire the lease. If he should not do so, and should he discover oil in paying quantities, any of his former fiduciaries would be able to impress a trust upon the property if he could prove merely that some geological or other information acquired during the course of the prior venture was a “motivating circumstance” in his act of reacquisition or in the institution of the new drilling operations. Of course, possible defenses might be visualized in such a case, but not to a former fiduciary who does not discover what has occurred until production is already realized and who promptly volunteers his participation.
I am compelled to advert to the conclusion reached at page 366 of the opinion of this court reported in 261 S.W.2d 352 (of which the writer was author) where it is stated: “In order for a constructive trust to be impressed upon such leases so re-acquired it would in our opinion be necessary that the knowledge obtained during and because of the partnership relation of trust be sufficient in itself to have occasioned Bolin’s act in re-leasing the Howard lands. It must have been, of itself, the causative factor occasioning his act.” At that stage of, the opinion the matter of “good faith re-acquis.ition” of mining properties was considered.
It is not my construction of the majority opinion of the Supreme Court, in its reversal of our former judgment upon the phase of the case under consideration, that such Court overruled my statements relative to the necessity for appellees to establish the appellant’s, bad faith as a predicate to their right to impose a constructive, trust on the reacquired properties. Rather, it is my understanding that the cqse was rer versed because it was held that fact questions were posed entitling the parties to a trial on the merits. The fact question of fraudulent reacquisition was tried by the jury following the action of the Supreme Court, but the jury was not given an opportunity to. resolve such question in the special issues submitted to it. Adverting to the verdict of the jury it is to be noted that appellant was never found guilty of fraud in reacquiring the leases. Neither was there any finding of bad faith on his part. There was no finding that the knowledge belonging jointly to appellant and appellees was sufficient to cause or did actually cause appellant to reacquire the property. The jury merely found that there was a fiduciary relationship and that certain knowledge which was the parties’ joint property constituted a “motivating circumstance” in the reacquisition.
Conceding that the pleadings and the evidence were sufficient to entitle appellees to have submitted to the jury the issues rer solving the question, they should not be permitted' to recover when the issues were not submitted and when the courts are not empowered to imply favorable findings in support of the judgment.
I do not believ.e a judgment secured under these - circumstances should be permitted to stand.